Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-287
              Lower Tribunal Nos. 19-8478 CC, 20-252 AP
                         ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

     Multimed Care, Inc., a/a/o Alvaro Ramos Hernandez,
                                  Appellee.



    An Appeal from the County Court for Miami-Dade County, Michaelle
Gonzalez-Paulson, Judge.

     Michael J. Neimand, for appellant.

     Feiler & Leach, P.L. and Martin E. Leach, for appellee.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.

     United Automobile Insurance Company (“United Auto”) appeals from
a final judgment awarding attorney’s fees to Multimed Care, Inc. (“Multimed

Care”). United Auto argues that the trial court erred in awarding attorney’s

fees without conducting an evidentiary hearing on the reasonableness of the

fees. This issue is resolved by our recent decision in United Automobile

Insurance Co. v. Professional Medical Group, Inc., 46 Fla. L. Weekly D1102a

(Fla. 3d DCA May 12, 2012), which the trial court did not have the benefit of

at the time it entered final judgment. Based on our precent, United Auto is

entitled to an evidentiary hearing on the reasonableness of attorney’s fees.1

Id. Accordingly, we reverse the final judgment awarding attorney’s fees and

remand for an evidentiary hearing.

      Reversed and remanded.




1
  Multimed Care argues that United Auto waived its right to an evidentiary
hearing by failing to timely request one pursuant to a 2019 interim case
management order. This argument is without merit. The record shows that
the trial court did not enforce its 2019 case management order and
subsequently entered another case management order in 2020. Pursuant
to this order, United Auto timely requested an evidentiary hearing. “By
requesting that the court hold an evidentiary hearing on the issue of
attorney’s fees, appellant[ ] preserved [its] right to a hearing.”” Id. at D1102a
(alteration in original) (quoting Petrovsky v. HSBC Bank, USA, 185 So. 3d
700, 702 (Fla. 4th DCA 2016)).

                                       2